DETAIL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claim 1-4, 6 and 7 is are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 2016/0282132 A1).

Regarding claim 1:
Bostick et al. discloses A traffic demand prediction apparatus for predicting traffic demand when a new event as a prediction target event occurs, the system comprising: 
a memory including information indicating a site of a past event which is an event held in the past and traffic demand data of the past event (memory that store instructions, 0011]; 
an input/out device (input device, [0064]); 
and a processor communicatively coupled to the memory and the input/output device, the processor is configured to (prediction program 112 performs processing, [0024]): 
retrieve a past event held in a site coinciding with a site of the new event from the memory as a similar event (retrieves message (event) held in the past, 0023]-[0025]); reflect the difference between the second past event and the new event to traffic demand data of the second past event (Traffic prediction program 112 update based on the difference, [0036]-[0037])

Bostick et al.  don’t explicitly teach on a condition that the starting time of the new event does not coincide with the starting time of the similar event retrieved, calculate a time difference used for correcting traffic demand data of the similar event, and when the ending time of the new event does not coincide with the ending time of the similar event calculate a time difference used for correcting traffic demand data of the similar event, calculate an error function based on the time difference, retrieve, based on the error function, a second past event held in the site coinciding with the site of the new event from the memory

Note that Bostick et al. show that the traffic prediction program 112 determines that the start time and the end time of the event that happened in the past. 
Bostrick et al. further determine that the event traffic prediction program 112 adjusts later predictions for similar events that match the event for which a traffic impact was predicted. For example, traffic prediction program 122 determines that a “concert ending” event at a certain location, [0036] (comparing the event ending time with the predicted one). Bostick further show Traffic prediction program 112 determines a difference between the predicted traffic impact and the observed traffic impact, [0036]. Calculating an error function based on the time difference, [0036], then traffic prediction program 112 adjusts adjust the predicted impact for later similar events to match the difference or the error, [0036]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to calculate a time difference used for correcting traffic demand data of the similar event, and calculate an ending time difference used for correcting traffic demand data of the similar event, and calculate an error function based on the time difference, as claimed, and then retrieve, based on the error function, a second past event as claimed to determine the time difference and error if present for the benefit of updating quickly and getting the most updated information regarding traffic. 

Regarding claim 2: 
Bostick et al. disclose the traffic demand prediction apparatus, wherein 
The memory stores one or a plurality of pieces of information among the type of a past event, the number of participants of a past event, the starting time of a past event, and the ending time of a past event (Traffic prediction program 112 determines the type of the event stored in the past including the location and the time, [0011], [0045]), 
and when there are plural past events held in a site coinciding with a site of the new event, the processor retrieves a past event having the highest similarity to the new event as a similar event based on one or a plurality of pieces of information among the type of the new event, the number of participants of the new event, the starting time of the new event, and the ending time of the new event, and one or a plurality of pieces of information among the type of a past event, the number of participants of a past event, the starting time of a past event, and the ending time of a past event (when the traffic prediction program 112 determines there are multiple events including time of the new event (game) and the end time of the game, determine the venues capacity including the number of seats of the stadium, the traffic prediction program 112 matches them with a similar event, [0037] [0044]-[0046]).

Regarding claim 3:
The traffic demand prediction apparatus, wherein:  the memory further stores an action pattern data base storing an action pattern of a participant of an event for each weather (traffic prediction program 112 creating a change in participant of the game departure time and an weather event in event data 116, [0030] [0032]), wherein the processor retrieves an action pattern corresponding to the weather of the retrieved second past  from the memory (Traffic prediction program 112 


Regarding claim 6:
Bostick et al. as modified remains as applied above.
Bostick et al as modified further disclose The traffic demand prediction apparatus, wherein the memory further stores action patterns of participants at an event defined by distribution showing deviation in departure time, for each weather and for each predicted weather used for classification by weather (traffic prediction program 112 creating a change in participant of the game departure time and an weather event in event data 116 for future use, [0032] [0030]),
the processor retrieves an action pattern corresponding to the weather of the second past event  for the predicted weather from the memory (Traffic prediction program 112 retrieves article data 142 regarding weather store on the news servers 140, [0030]), and the processor corrects traffic demand data of the similar event with classification by the predicted weather based on the distribution showing deviation in departure time of the action pattern of the similar event retrieved by the retrieving unit (Traffic prediction program 112 assigns a new traffic impact to traffic predictions made with for similar events (e.g., concerts ending at the same location) to account for the error in the prediction, [0036]).

Regarding claim 7: 
Bostick et al. disclose a traffic demand prediction method for predicting traffic demand (method of a computer program product for predicting traffic, [abstract]) when a new event as a method comprising: retrieving from a memory, a past event held in a site coinciding with a site of the new event as a similar event (retrieving the past events time location matching with the location in the current location, [0025]); and traffic demand data of the past event, the past event is an event held in the past (predicted amount data, [0021]-[0022]); and-4-6817528.1Applicant: HITACHI, LTD. reflecting the difference between the second past and the new event to traffic demand data of the second past event (determining the difference between the predicted traffic impact and the observed traffic impact, [0036]).
Bostick et al. don’t explicitly teach Application No.: 16/299,390on a condition that the starting time of the new event does not coincide with the starting time of the similar event retrieved, calculating a time difference used for correcting traffic demand data of the similar event, and when the ending time of the new event does not coincide with the ending time of the similar event calculating a time difference used for correcting traffic demand data of the similar event; calculating an error function based on the time difference, retrieving, based on the error function, a second past event held in the site coinciding with the site of the new event from the memory;

Note that Bostick et al. show that the traffic prediction program 112 determines that the start time and the end time of the event that happened in the past. 
Bostrick et al. further determine that the event traffic prediction program 112 adjusts later predictions for similar events that match the event for which a traffic impact was predicted. For example, traffic prediction program 122 determines that a “concert ending” event at a certain location, [0036](matching the event ending time with the predicted one). Bostick further show Traffic prediction program 112 determines a difference between the predicted traffic impact and the observed traffic impact, [0036]. Calculating an error function based on the time difference, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the same logic or same approved to determine the time difference and error as present in the claim. 


Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 2016/0282132 A1) in view of Mintz (WO2017/115342).

Regarding claim 5:
Bostick et al. disclose all the limitations except the traffic demand prediction apparatus wherein when the number of participants at the new event differs from the number of participants at the second past event, the processor calculates a ratio of number of participants used for correcting traffic demand data of the similar event, based on the number of participants at the new event and the number of participants at the second past event.

In the same field of endeavor, Mintz discloses a navigation system, wherein when the number of participants at the new event differs from the number of participants at the similar event retrieved by the retrieving unit, the correcting unit calculates a ratio of number of participants used for correcting traffic demand data of the similar event, based on the number of participants at the new event and the number of participants at the similar event (when a difference occurred between pattern volume capacity, determine desirable concentration of the traffic with a ratio of capacity of current pattern volume and stored patterns volume capacity, [page 68 line 6-12]).

One of ordinary skill would have recognized that doing so, will have a benefit to maintain load balancing on the path [page 68 line 1-5, Mintz].


Response to Amendment
Claims 1-3 and 5-7 are pending.
Claims 1-3 and 5-7 have been amended.
Claim 1 as amended have successfully overcome the 112 rejections associated with the 112(f) claim interpretation

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-3 and 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Bostick et al. and Mintz have been retained to show some features


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGHT DJIEKPOR whose telephone number is (571)272-4820.  The examiner can normally be reached on Monday -Friday: 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 271-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIGHT DJIEKPOR/Examiner, Art Unit 4166                                                                                                                                                                                                                                                                               


/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663